Given, J.
Each party claims to be the owner of the piano in question, and entitled to the immediate possession thereof. The piano was sold and delivered by the plaintiff to one A. J. Datta, who afterwards sold and delivered it to the defendant. The appellant’s claim is that Latta obtained the piano from the plaintiff by false representations in regard to his financial standing; also, with a specific intent not to pay for it; and that for either of these reasons the plaintiff had the right to rescind the sale and reclaim the piano. We have examined the evidence with care, and reach the conclusion that there is an entire absence of testimony as to either proposition, and, therefore, the defendant’s motion for a verdict was properly sustained. It is unnecessary that we consume space in setting out the evidence. It is sufficient to say that, under the state of the evidence, there was no error in ordering the verdict. Affirmed.